DETAILED ACTION
This Office Action is in response to the applicant's application filed January 30th, 2020. In virtue of this communication, claims 1-19 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakoshi et al. (US 2009/0321924 A1; hereinafter Funakoshi).

With respect to claim 1, Funakoshi teaches a semiconductor module in at least Fig. 1 comprising: 

an encapsulant 44 that encapsulates the first semiconductor element 1 (see Fig. 1 and paragraph 47); and 
a first stacked substrate (consisting of 20-23, 28, 29) on which the first semiconductor element 1 is disposed (see Fig. 1 and paragraphs 37, 38, 43, 44, 47), wherein 
the first stacked substrate (consisting of 20-23, 28, 29) comprises a first insulator substrate 20, a first inner conductive layer (consisting of 21, 22, 28, 29) and a first outer conductive layer 23, the first inner conductive layer being disposed on one side relative to the first insulator substrate 20, and the first outer conductive layer 23 being disposed on another side relative to the first insulator substrate 20 (see Fig. 1 and paragraphs 37, 38, 43, 44, 47); 
the first inner conductive layer (consisting of 21, 22, 28, 29) is electrically connected to the first semiconductor element 1 inside the encapsulant 44 (see Fig. 1 and paragraphs 34, 38, 43, 48); and 
a part (28 and 29 outside of 44) of the first inner conductive layer (consisting of 21, 22, 28, 29) is located outside the encapsulant 44 and is configured to enable an external member to be bonded to the part (see Fig. 1 and paragraphs 43, 47; electrodes 28 and 29 necessarily connect to an external member to allow module operation).

With respect to claim 2, Funakoshi teaches the semiconductor module according to claim 1, wherein the first semiconductor element 1 comprises a first main electrode (emitter) and a second main electrode (gate); the first inner conductive layer (consisting 

With respect to claim 3, Funakoshi teaches the semiconductor module according to claim 2, wherein the part (part of 28 outside of 44) of the first partial region (consisting of 21, 28) located outside the encapsulant 44 is located on one side (left side in Fig. 1) relative to the encapsulant 44, and the part (part of 29 outside of 44) of the second partial region (consisting of 22, 29) located outside the encapsulant 44 is located on another side (right side in Fig. 1) relative to the encapsulant 44 (see Fig. 1 and paragraphs 43, 44).

With respect to claim 4, Funakoshi teaches the semiconductor module according to claim 2, wherein the first main electrode (emitter) is located on one surface (top left surface) of the first semiconductor element 1, and the second main electrode (gate) is located on another surface (top right surface) of the first semiconductor element 1 (see Fig. 1 and paragraphs 33, 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (US 2009/0321924 A1; hereinafter Funakoshi) in view of Oka et al. (US 2010/0133667 A1; hereinafter Oka).

With respect to claim 13, Funakoshi discloses the semiconductor module according to claim 1.
Funakoshi does not explicitly disclose wherein in the part of the first inner conductive layer located outside the encapsulant, a bonding area to be bonded to the external member is defined, and the bonding area comprises at least one of a concave portion opposed to the external member and a convex portion protruding toward the external member.
Oka discloses a semiconductor module in at least Figs. 1-5 wherein in a part 5 of a first inner conductive layer 1 located outside an encapsulant 3, a bonding area to be bonded to an external member 13b is defined, and the bonding area comprises at least one of a concave portion opposed to the external member 13b and a convex portion protruding toward the external member 13b (see Figs. 1-5 and paragraphs 33, 36, 66; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Funakoshi so that in the part of the first inner conductive layer located outside the encapsulant, a bonding area to be bonded to the external member is defined, and the bonding area comprises at least one of a concave portion opposed to the external member and a convex portion protruding toward the external member as taught by Oka so as to provide a connecting portion that provides a bent portion to allow connection to an external circuit (see Oka: paragraph 36).

With respect to claim 14, Funakoshi discloses the semiconductor module according to claim 1.
Funakoshi does not explicitly disclose wherein in the part of the first inner conductive layer located outside the encapsulant, a bonding area to be bonded to the external member is defined, and a groove, a wall, a plurality of holes, or a plurality of projections is provided along at least a part of a boundary of the bonding area.
Oka discloses a semiconductor module in at least Figs. 8-10 wherein in a part of a first inner conductive layer 5a located outside the encapsulant 3, a bonding area to be bonded to the external member 16 is defined, and a groove, a wall, a plurality of holes 12, or a plurality of projections is provided along at least a part of a boundary of the bonding area (see Figs. 8-10 and paragraphs 76, 79).


With respect to claim 15, Funakoshi discloses a semiconductor device (of Fig. 1) comprising: the semiconductor module according to claim 1
Funakoshi does not explicitly disclose a circuit board on which the semiconductor module is disposed, wherein the part of the first inner conductive layer located outside the encapsulant is electrically connected to the circuit board.
Oka discloses a semiconductor module in at least Figs. 1-5 further comprising a circuit board 13b on which a semiconductor module is disposed, wherein the part of a first inner conductive layer (part 5 of 1) located outside an encapsulant 3 is electrically connected to the circuit board 13b (see Figs. 1-5 and paragraphs 33, 36, 66, 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device of Funakoshi would further comprise a circuit board on which the semiconductor module is disposed, wherein the part of the first inner conductive layer located outside the encapsulant is electrically connected to the circuit board as taught by Oka because it is well known in 

With respect to claim 16, the combination of Funakoshi and Oka discloses the semiconductor device according to claim 15, wherein the first insulator substrate 7 of the semiconductor module 100 is disposed in parallel with the circuit board 13b (see Oka: Figs. 1 and 5 and paragraphs 33, 48, 66; 7 and 13b are parallel).

With respect to claim 17, the combination of Funakoshi and Oka discloses the semiconductor device according to claim 16, wherein an opening is provided in the circuit board 13b, and the semiconductor module 100 is fixed to the circuit board 13b such that at least a part thereof is located in the opening (see Oka: Figs. 1 and 5 and paragraphs 33, 66; note 5b extending into 13b).

Allowable Subject Matter
Claims 5-12, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest:
a second stacked substrate opposed to the first stacked substrate with the first semiconductor element interposed therebetween, wherein the second stacked substrate comprises a second insulator substrate, a second inner 
wherein the first semiconductor element further comprises a signal electrode having a smaller size than the first main electrode and the second main electrode, the first inner conductive layer further comprises a first signal circuit region independent of the first partial region and the second partial region, the first signal circuit region is electrically connected to the signal electrode inside the encapsulant, and a part of the first signal circuit region is located outside the encapsulant and is configured to enable an external member to be bonded thereto, as called for in claim 10. Claim 11 depends from claim 10.
wherein at least a part of the encapsulant of the semiconductor module is located in the opening of the circuit board, the first stacked substrate of the semiconductor module extends over the opening of the circuit board in at least one direction, and one or more bonding portions between the first inner conductive layer of the first stacked substrate and the circuit board are 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references disclose a similar semiconductor module structure: US 20070216013 A1, US 20140159216 A1, US 20190164913 A1, and US 20190259690 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/J.M.K/Examiner, Art Unit 2829   

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829